PRESS RELEASE For Immediate Release Consolidated-Tomoka Land Co. Date:October 17, 2008 Contact: Bruce W. Teeters, Sr. Vice President Phone: (386) 274-2202 Facsimile: (386) 274-1223 CONSOLIDATED TOMOKA REPORTS THIRD QUARTER EARNINGS DAYTONA BEACH, FLORIDA- Consolidated-Tomoka Land Co. (AMEX: CTO: NYSE Alternext US–CTO) today reported net income of $105,246 or $.02 earnings per basic share and earnings before depreciation, amortization and deferred taxes (EBDDT) of $1,103,586 or $.19 per share for the quarter ended September 30, 2008.The comparable numbers for the third quarter of 2007 were net income of $2,102,564 or $.37 earnings per basic share and EBDDT of $3,165,382 or $.55 per share.For the nine months ended September 30, 2008, net income totaled $2,432,562 or $.42 earnings per basic share, compared with net income of $2,634,692 or $.46 earnings per basic share in 2007.EBDDT totaled $5,536,262 or $.97 per share in 2008's first nine months, compared with $5,119,297 or $.90 per share in 2007 for the same period. EBDDT is being provided to reflect the impact of the Company’s business strategy of investing in income properties utilizing tax deferred exchanges.This strategy generates significant amounts of depreciation and deferred taxes.The Company believes EBDDT is useful, along with net income, to understanding the Company’s operating results. William H. McMunn, president and chief executive officer stated, “The Company’s long-term business strategy developed in 2000 is unique in that it will allow Consolidated Tomoka to ride out the current turndown from a position of strength. We are in excellent financial shape with little long-term debt ($6.6 million) and a $120 million portfolio of diversified income properties in the Southeast region that generates annually over $9 million of revenues and before tax cash flow.Consistent with our long-term business strategy, these properties were all acquired by conversion of our land sales proceeds through 1031 tax-deferred exchanges, and the income from these assets will allow us to fund ongoing operations even without any new real estate sales.” Mr. McMunn concluded, “With respect to real estate sales, we expect fourth quarter closing volume to be lower than in recent years based on current market conditions as some of our potential purchasers have either put their expansions on hold or have requested an extension into next year.This is a very challenging real estate and economic environment, which we do not expect to improve for the foreseeable future.Fortunately, our cash flow and balance sheet position allow us to delay land salesuntil maximum value can be realized.Therefore, we will continue to pursue the conversion of our forestry lands into hay operations, and we will pursue the necessary land use entitlements that will drive the long-term value of our land holdings. We are highly confident that our long-term business strategy is serving our shareholders well, and will position us appropriately based on current market trends to continue to deliver long-term shareholder value both during this economic downturn and when the real estate market rebounds.” Consolidated-Tomoka Land Co. is a Florida-based company primarily engaged in converting Company owned agricultural lands into a portfolio of income properties strategically located throughout the Southeast, and the development, management and sale of targeted real estate properties.Visit our website at www.ctlc.com # # # Back to 8K “SafeHarbor” Certain statements contained in this press release (other than statements of historical fact) are forward-looking statements.The words “believe,” “estimate,” “expect,” “intend,” “anticipate,” “will,” “could,” “may,” “should,” “plan,” “potential,” “predict,” “forecast,” “project,” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates on which they were made.Forward-looking statements are made based upon management’s expectations and beliefs concerning future developments and their potential effect upon the Company.There can be no assurance that future developments will be in accordance with management’s expectations or that the effect of future developments on the Company will be those anticipated by management. The Company wishes to caution readers that the assumptions which form the basis for forward-looking statements with respect to or that may impact earnings for the year ended December 31, 2008, and thereafter include many factors that are beyond the Company’s ability to control or estimate precisely.These risks and uncertainties include, but are not limited to, the strength of the real estate market in the City of Daytona Beach in Volusia County, Florida; our ability to successfully execute acquisition or development strategies; any loss of key management personnel; changes in local, regional and national economic conditions affecting the real estate development business and income properties; the impact of environmental and land use regulations; the impact of competitive real estate activity; variability in quarterly results due to the unpredictable timing of land sales; the loss of any major income property tenants; and the availability of capital.Additional information concerning these and other factors that could cause actual results to differ materially from those forward-looking statements is contained from time to time in the Company’s Securities and Exchange Commission filings, including, but not limited to, the Company’s Annual Report on Form 10-K. Copies of each filing may be obtained from the Company or the SEC. While the Company periodically reassesses material trends and uncertainties affecting its results of operations and financial condition, the Company does not intend to review or revise any particular forward-looking statement referenced herein in light of future events. Disclosures in this press release regarding the Company’s current quarter’s financial results are preliminary and are subject to change in connection with the Company’s preparation and filing of its Form 10-Q for the quarter ended September30, 2008.The financial information in this release reflects the Company’s preliminary results subject to completion of the quarterly review process.The final results for the quarter may differ from the preliminary results discussed above due to factors that include, but are not limited to, risks associated with final review of the results and preparation of financial statements. This release refers to certain non-GAAP financial measures.As required by the SEC, the Company has provided a reconciliation of these measures to the most directly comparable GAAP measures with this release.Non-GAAP measures as the Company has calculated them may not be comparable to similarly titled measures reported by other companies. Back to 8K EARNINGS NEWS RELEASE QUARTER ENDED (UNAUDITED) SEPTEMBER 30, SEPTEMBER 30, 2008 2007 REVENUES $ 3,973,382 $ 7,098,154 NET INCOME $ 105,246 $ 2,102,564 BASIC & DILUTED EARNINGS PER SHARE: NET INCOME $ 0.02 $ 0.37 NINE MONTHS ENDED (UNAUDITED) SEPTEMBER 30, SEPTEMBER 30, 2008 2007 REVENUES $ 14,045,612 $ 21,157,407 NET INCOME $ 2,432,562 $ 2,634,692 BASIC & DILUTED EARNINGS PER SHARE: NET INCOME $ 0.42 $ 0.46 Back to 8K RECONCILIATION OF NET INCOME TO EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES QUARTER ENDED (UNAUDITED) SEPTEMBER 30, SEPTEMBER 30, 2008 2007 NET INCOME $ 105,246 $ 2,102,564 ADD BACK: DEPRECIATION & AMORTIZATION 676,733 616,964 DEFERRED TAXES 321,607 445,854 EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES $ 1,103,586 $ 3,165,382 BASIC WEIGHTED AVERAGE SHARES OUTSTANDING 5,727,515 5,720,219 BASIC EBDDT PER SHARE $ 0.19 $ 0.55 NINE MONTHS ENDED (UNAUDITED) SEPTEMBER 30, SEPTEMBER 30, 2008 2007 NET INCOME $ 2,432,562 $ 2,634,692 ADD BACK: DEPRECIATION & AMORTIZATION 1,966,494 1,848,214 DEFERRED TAXES 1,137,206 636,391 EARNINGS BEFORE DEPRECIATION,AMORTIZATION AND DEFERRED TAXES $ 5,536,262 $ 5,119,297 BASIC WEIGHTED AVERAGE SHARES OUTSTANDING 5,727,072 5,713,450 BASIC EBDDT PER SHARE $ 0.97 $ 0.90 EBDDT - EARNINGS BEFORE DEPRECIATION, AMORTIZATION, AND DEFERRED TAXES.EBDDT IS NOT A MEASURE OF OPERATING RESULTS OR CASH FLOWS FROM OPERATING ACTIVITIES AS DEFINED BY U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. FURTHER, EBDDT IS NOT NECESSARILY INDICATIVE OF CASH AVAILABILITY TO FUND CASH NEEDS AND SHOULD NOT BE CONSIDERED AS AN ALTERNATIVE TO CASH FLOW AS A MEASURE OF LIQUIDITY.THE COMPANY BELIEVES, HOWEVER, THAT EBDDT PROVIDES RELEVANT INFORMATION ABOUT OPERATIONS AND IS USEFUL, ALONG WITH NET INCOME, FOR AN UNDERSTANDING OF THE COMPANY'S OPERATING RESULTS. EBDDT IS CALCULATED BY ADDING DEPRECIATION, AMORTIZATIONAND THE CHANGE IN DEFERRED INCOME TAXES TO NET INCOME AS THEY REPRESENT NON-CASH CHARGES. Back to 8K CONSOLIDATED BALANCE SHEETS (UNAUDITED) SEPTEMBER 30, DECEMBER 31, 2008 2007 ASSETS $ $ Cash 211,080 863,826 Restricted Cash 460,555 10,387,550 Investment Securities 5,173,172 10,193,094 Notes Receivable 4,203,693 5,164,421 Land and Development Costs 17,435,972 15,654,456 Intangible Assets 5,115,113 4,717,699 Other Assets 6,785,188 7,899,810 39,384,773 54,880,856 Property, Plant & Equipment: Land, Timber and Subsurface Interests 11,908,674 7,793,594 GolfBuildings, Improvements & Equipment 11,746,179 11,713,046 IncomePropertiesLand, Buildings & Improvements 116,504,886 104,820,647 Other Building, Equipment and Land Improvements 3,226,949 2,909,057 Construction in Process 661,773 Total Property, Plant and Equipment 144,048,461 127,236,344 Less, Accumulated Depreciation and Amortization (11,928,203 ) (10,284,670 ) Net - Property, Plant and Equipment 132,120,258 116,951,674 TOTAL ASSETS 171,505,031 171,832,530 LIABILITIES Accounts Payable 840,562 452,090 Accrued Liabilities 8,752,305 8,684,175 Accrued Stock Based Compensation 1,725,728 3,277,821 Income Taxes Payable 101,640 3,058,049 Deferred Income Taxes 34,019,605 32,882,399 Notes Payable 8,579,550 6,807,388 TOTAL LIABILITIES 54,019,390 55,161,922 SHAREHOLDERS' EQUITY Common Stock 5,727,515 5,725,806 Additional Paid in Capital 5,217,955 5,130,574 Retained Earnings 107,726,516 107,012,038 Accumulated Other Comprehensive Loss (1,186,345 ) (1,197,810 ) TOTAL SHAREHOLDERS' EQUITY 117,485,641 116,670,608 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 171,505,031 171,832,530 Back to 8K
